Citation Nr: 1204759	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Marine Corps from February 1979 to January 1981.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for PTSD.  In September 2006, the RO reopened the underlying service connection claim and denied it on the merits.

In October 2008, the Veteran testified at a hearing before a Veterans Law Judge, held via videoconference from the RO.  A transcript of the hearing is of record.  The Veteran was advised in March 2010 that the Veterans Law Judge who presided at this hearing was no longer employed by the Board, and he was offered the opportunity to have a hearing before another Judge.  38 C.F.R. § 20.707.  He declined a new hearing.

The Board confirmed this reopening in a December 2008 decision, and remanded the claim on the merits for additional development.  When the claim was returned to the Board in May 2010, the issue was recharacterized to include all potentially diagnosed acquired psychiatric disorders, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim for one condition must be considered a claim for all.  The recharacterized claim was then again remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the additional delay, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has alleged entitlement to service connection for PTSD based on a variety of in-service stressors.  No further development is possible with regard to his allegations of abuse and threats at the hands of his drill instructors during Boot Camp, but additional action is required with respect to the allegation of a June 1980 truck accident at Camp Pendleton, California.

The Veteran reports that in June 1980, a fuel or tanker truck was involved in an accident, and two of his friends were killed in the fire.  He identified PFC Tom Monahan and LCPL Richard Fontenot as the deceased.  The RO has contacted base police; they indicated that records were destroyed after 5 to 10 years, if they had existed.  The RO also contacted the local Provost Marshall, and at that office's recommendation, the Naval Criminal Investigative Service (NCIS) in Washington, DC.  NCIS indicated that there was no record of any investigation.  However, the inquiry referred to a February 1980 accident; the Veteran has since consistently clarified that the incident took place in June 1980.  On remand, a renewed inquiry of NCIS is required, with the corrected date.

VA has previously contacted the National Archives and Records Administration (NARA) and the Marine Corps Archives and Special Collections (MCASC) to request information.  NARA indicated that the type of records sought would be with MCASC.  MCASC stated in August 2010 correspondence that "the records you seek (1st Maintenance Battalion, June 1980) are not resident in our collection."  This repeated the prior June 2009 reply.  It is unclear if this means MCASC does maintain unit records, but a search of them revealed nothing about the Veteran and the accident, or if the unit records as a whole were not maintained at MCASC.  On remand, clarification is required, and if MCASC is not the proper custodian, inquiry is required to determine the location of any potentially relevant records.

Finally, the prior inquires focused on the occurrence of the June 1980 accident, and mentioned the two Marines allegedly killed as part of that inquiry.  For the sake of completeness, on remand VA must make further inquiry specifically regarding the two identified victims and the circumstances of their service.  Evidence they did serve with the Veteran, or information confirming (or disproving) their deaths, would be relevant to VA's consideration of the Veteran's allegations.  Such inquiry should be made to NCIS, the Camp Pendleton Provost Marshall, and MCASC.

In a January 2012 informal hearing presentation, the Veteran's representative raised the question of whether inquiry of the Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR) was required for compliance with the Board's remand directives.  No such action is required.  JSRRC does not maintain Marine Corps records.

Examination

At the September 2009 VA examination, the VA psychologist opined that currently diagnosed psychiatric disorders had pre-existed service and were not exacerbated by service.  He identified a personality disorder and a substance abuse disorder.  Neither is service connectable.  38 C.F.R. §§ 3.301, 3.303(c).  However, he also noted a diagnosis of "rule out bipolar disorder."  It is unclear if this acquired psychiatric condition is actually present and diagnosed, or was considered and rejected.  On remand, a new VA mental disorders examination is required.  The examiner must clearly identify all currently diagnosed acquired psychiatric disorders, and opine regarding the etiology of such, to include consideration of a nexus to service.  

Moreover, no psychiatric condition was noted on examination into entry for service.  The presumption of soundness applies unless clear and unmistakable evidence demonstrates both that a disability existed prior to service and was not aggravated by service.  The VA examiner discussed his reasons for finding pre-existence, but did not adequately explain his opinion regarding aggravation.  On remand, both points must be addressed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the NCIS national headquarters, the Camp Pendleton Provost Marshall, and MCASC, and request any available information regarding an investigation of a truck accident or the deaths of PFC Tom Monahan and LCPL Richard Fontenot in June 1980, at Camp Pendleton, California, with the Motor Transport Maintenance Co, 1st Maintenance Battalion, 1st Force Service Support Group, Fleet Marine Force.

Each location must be asked to specify whether they have any records covering June 1980, whether they maintain any unit records for that period, and whether any maintained records refer to the Veteran, an accident, or the two allegedly deceased Marines.  Responses must specify whether records related to those three Marines are available or not.

If any location is not the proper custodian of the sought type of records (for the unit or for individual Marines), the proper custodian should be identified where possible.  If an alternate custodian is not known, such should be clearly stated.

2.  Contact the 1st Maintenance Battalion, 1st Force Service Support Group, Fleet Marine Force, and request unit records or histories regarding June 1980 and the reported truck accident and deaths of PFC Tom Monahan and LCPL Richard Fontenot.  If records are not available, such must be clearly stated, and any current potential custodian of such records should be identified.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.   The examiner must identify all currently diagnosed acquired psychiatric disorders.  The examiner should opine as to whether any such is at least as likely as not caused or aggravated by service.

No stressor event is established at this time; if VA is able to verify a stressor prior to examination, the examiner must be informed.  The examiner should otherwise offer an opinion on nexus considering both the occurrence of the alleged stressor involving a truck fire, and the non-occurrence.

If the examiner opines a psychiatric disability existed prior to service, a clear rationale, using the "clear and unmistakable" standard, must be offered for the conclusion.  The examiner must, using the same "clear and unmistakable" standard, discuss whether or not the condition was aggravated beyond the natural progression of the disease, by service.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



